TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00200-CR


Deyla Gonzalez Arevalo, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 56660, HONORABLE JOE CARROLL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Deyla Gonzalez Arevalo seeks to appeal from a judgment of conviction for possession
of over fifty pounds of marihuana.  The trial court has certified, and the record confirms, that this
is a plea bargain case and Arevalo has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The
appeal is dismissed.  See id. rule 25.2(d).


				__________________________________________
				Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   May 12, 2005
Do Not Publish